Case 1:19-cv-23915-BB Document 54 Entered on FLSD Docket 01/22/2021 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                            CASE NO.: 19-cv-23915-BLOOM/LOUIS

   MARGARET RADKE,

        Plaintiff,

   v.

   NCL (BAHAMAS) LTD.,
   a Bermuda Company,

       Defendant.
   _______________________________________/

                                              ORDER

        THIS CAUSE comes before the Court upon Plaintiff’s Motion to Allow Errata Sheet After

 the 30 Day Time Period (ECF No. 49). This matter was referred to the undersigned United States

 Magistrate Judge by the Honorable Beth Bloom, United States District Judge, to take all appropriate

 action on all discovery matters (ECF No. 10). Having reviewed the Motion, Defendant’s Response

 in opposition (ECF No. 51), Plaintiff’s Reply (ECF No. 53) and being otherwise duly advised on

 the matter, Plaintiff’s Motion is DENIED, as follows.

        Under Rule 30(e), a deponent has 30 days “after being notified by the officer that the

 transcript or recording is available in which: (A) to review the transcript or recording; and (B) if

 there are changes in form or substance, to sign a statement listing the changes and the reasons for

 making them.” Fed. R. Civ. P. 30(e). Plaintiff served her errata sheet 44 days after being notified

 that the transcript was available and seeks an order finding good cause for the delay. Defendant

 opposes the Motion and notes that the untimely errata sheet was deficient in that it was neither

 signed nor did it list the reason for making certain changes. In Reply, now a full month after the

                                                  1
Case 1:19-cv-23915-BB Document 54 Entered on FLSD Docket 01/22/2021 Page 2 of 3




 30-day deadline proscribed by Rule 30(e), Plaintiff seeks yet another seven-day extension of time

 within which to serve an errata sheet that complies with Rule 30(e) and contains the proscribed

 listing of the reasons for the changes (ECF No. 53). Plaintiff explains the delay was caused by

 counsel’s excusable neglect.

        Defendant’s opposition represents that it has no objection to Plaintiff changing or

 correcting clerical errors but notes that the errata sheet includes substantive changes to Plaintiff’s

 deposition testimony. Such substantive changes include changes to Plaintiff’s testimony regarding

 her drinking habits and her vision (ECF No. 49-1). Defendant argues that these substantive changes

 right before the discovery deadline of January 26, 2021, would be prejudicial, and the Court agrees.

 “[T]here is ample caselaw requiring strict compliance with the 30-day limitations period.”

 Delaware Valley Floral Grp., Inc. v. Shaw Rose Nets, LLC., No. 07-20199-CIV, 2008 WL

 11333085, at *7 (S.D. Fla. Dec. 10, 2008) (holding that “material changes that contradict the

 original substantive testimony are permissible, [but] they must be made within the 30 days

 mandated by Rule 30(e)”). That is because “the 30-day requirement set forth in Rule 30(e) seeks

 to prevent any abuse or unfair surprise for the benefit of all parties” and “if a deponent is going to

 change his/her testimony in form or substance, the parties need to know that promptly to guide

 subsequent discovery efforts and trial preparation.” Mid-Continent Cas. Co. v. Basdeo, 742 F.

 Supp. 2d 1293, 1310 (S.D. Fla. 2010), aff’d, 477 F. App’x 702 (11th Cir. 2012) (citation omitted)

 (striking an errata sheet for failure to comply with the 30-day requirement set forth in Rule 30(e)).

        Plaintiff’s explanation for failing to serve the errata within the deadline, which Defendant

 disputes, does not amount to good cause to extend the deadline. Plaintiff’s suggestion that any

 prejudice to Defendant may be cured by permitting a telephonic deposition of Plaintiff ignores the

 impending deadline to complete all discovery. Because good cause has not been shown, Plaintiff’s



                                                   2
Case 1:19-cv-23915-BB Document 54 Entered on FLSD Docket 01/22/2021 Page 3 of 3




 Motion is denied. See Welch v. Mercer Univ., 304 F. App'x 834, 838 (11th Cir. 2008) (upholding

 the district court’s suppression of an errata sheet because it was filed after the 30-day deadline);

 Delaware Valley Floral Grp., Inc., 2008 WL 11333085, at *7; Mid-Continent Cas. Co, 742 F.

 Supp. 2d at 1310.

        Nonetheless, and on Defendant’s agreement to accept such changes outside the deadline,

 Plaintiff may serve upon Defendant her errata sheet correcting non-substantive or typographic

 errors by no later than January 26, 2021.

        DONE AND ORDERED in chambers in Miami, Florida this 22nd day of January, 2021.




                                                _______________________________________
                                                LAUREN LOUIS
                                                UNITED STATES MAGISTRATE JUDGE




                                                  3
